Citation Nr: 0117470	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  00-06 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an effective date prior to October 9, 
1996, for the grant of service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an effective date prior to December 17, 
1979, for the grant of service connection for lumbar disc 
disease, L4-5.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from January 1966 to December 
1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, dated in July 1999, which denied earlier effective 
dates for service connection for PTSD as well as lumbar disc 
disease at L4-5.  The veteran appealed these decisions, 
contending that his conditions were present since service.  

At his hearing before a member of the Board sitting at the 
RO, the veteran submitted additional documents along with a 
waiver of RO consideration pursuant to 38 C.F.R. § 20.1304 
(2000).  Thus, the Board will proceed with review of the 
entire record.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issues on 
appeal.

2.  On December 17, 1979, the veteran filed an original claim 
for entitlement to service connection for back, nerve and 
mental problems; the claim was denied in March 1980 and as 
the veteran did not perfect an appeal of that decision it 
became final one year later.  

3.  On October 9, 1996, the veteran filed an application for 
service connection for PTSD; the veteran referenced treatment 
for a back disability from 1970 through the present on that 
application and the RO also interpreted this application as a 
claim for service connection for a low back disability. 

4.  In a July 1997 rating decision, the RO granted service 
connection for lumbar disc disease at L4-5, assigning an 
effective date of December 17, 1979, based on a finding of 
clear and unmistakable error in the March 1980 rating 
decision.

5.  In a July 1997 rating decision, the RO granted service 
connection for PTSD, assigning an effective date for the 
grant of service connection of October 9, 1996, the date of 
the claim.


CONCLUSIONS OF LAW

1.  The requirements for an effective date prior to December 
17, 1979, for the grant of service connection for lumbar disc 
disease at L4-5 have not been met.  38 U.S.C.A. §§ 5107, 5110 
(West 1991 & Supp. 2000); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§ 3.400 (2000).

2.  The requirements for an effective date prior to October 
9, 1996, for the grant of service connection for PTSD have 
not been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 
2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking to establish entitlement to earlier 
effective dates for service connection for lumbar disc 
disease at L4-5 and PTSD.  Initially, the Board notes that 
there has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Although the RO did not 
have the benefit of the explicit provisions of the VCAA, the 
Board finds that VA's duties under that law have been 
fulfilled.  

The RO has met its duty to assist the veteran in the 
development of this claim under the VCAA.  By virtue of the 
Statement of the Case (SOC) issued during the pendency of the 
appeal, the veteran and his representative were given notice 
of the information, medical evidence, or lay evidence 
necessary to substantiate the claim.  VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  The discussions in the rating 
decision, and SOC sent to the veteran informed him of the 
information and evidence needed to substantiate this claim, 
and complied with VA's notification requirements.  With 
regard to the duty to assist, the Board notes that as to the 
legal issue of entitlement to an earlier effective date, it 
is the date of receipt of non-VA medical records, and the 
historical rather than current VA medical records that are 
pertinent.  All pertinent records appear to have been 
associated with the record in this regard.  The Board finds 
that there is no indication that there are any pertinent VA 
or private treatment records which the RO has not obtained.  
The Board concludes that the duty to assist is satisfied.

Furthermore, in the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.  

Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase of compensation 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the claim 
application.  38 U.S.C.A. § 5110(a) (West 1991).  The 
applicable exception is found at 38 U.S.C.A. § 5110(b)(1), 
which provides that the effective date of an award of 
disability compensation to a veteran shall be the day 
following the date of discharge or release if application 
therefor is received within one year from such date of 
discharge or release.  See also 38 C.F.R. § 3.400(b)(2) 
(2000).  Under the regulation, the effective date of an award 
of direct service connection (rather than presumptive service 
connection) is the day following separation from active 
service or date entitlement arose if claim is received within 
1 year after separation from service; otherwise, date of 
receipt of claim, or date entitlement arose, whichever is 
later.  Id. 

Thus, with a claim for service connection, the effective date 
of an award will be (1) the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later. 38 C.F.R. § 3.400(b)(2)(i).

Any application for a benefit that is received after final 
disallowance of an earlier claim will be considered a 
reopened claim if accompanied by new and material evidence.  
See 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.160(e) 
(2000).  Except as otherwise provided, the effective date of 
an award of disability compensation based upon a claim 
reopened after final disallowance shall be the date of 
receipt of claim or the date entitlement arose, whichever is 
later.  See 38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 
3.400(r) (2000).

Further, regulations provide that, in a case where the claim 
is granted based on a finding of clear and unmistakable error 
(CUE) in an earlier decision, the effective date is the date 
from which benefits would have been payable if the corrected 
decision had been made on the date of the reversed decision.  
See 38 C.F.R. § 3.400(k) (2000).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151 (2000).  Any communication or 
action indicating an intent to apply for one or more benefits 
under the laws administered by VA from a claimant may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.

In the present case, the veteran's claim for service 
connection for a nervous condition or mental condition and a 
back condition was received on December 17, 1979.  The claims 
were denied by the RO in an unappealed March 1980 rating 
decision, which became final.  In October 1996 the veteran 
filed another claim, and service connection was granted by 
the RO for lumbar disc disease at L4-5 and PTSD in a July 
1997 rating decision.  Service connection for PTSD was 
effective from the day the claim for that disability was 
received, October 9, 1996.  Service connection for lumbar 
disc disease at L4-5 was effective from December 17, 1979, 
based on a finding by the RO that the March 1980 decision 
contained CUE with regard to the back claim.  

As a preliminary matter, the Board has reviewed the record 
and finds that there is no evidence of a informal claim for 
benefits filed prior to the December 1979 claim or the 
October 1996 claim.  In this regard, the Board recognizes 
that the date of a VA outpatient or hospital examination or 
the date of hospital admission to a VA or uniformed services 
hospital, or the date of the veteran's admission to a non-VA 
hospital, where the veteran was maintained at VA expense, 
will be accepted as the date of receipt of a claim under 
certain circumstances.  See 38 C.F.R. § 3.157(b)(1) (2000).  
However, the cited regulation is predicated on claims for 
increase involving a prior allowance of a claim for pension 
or compensation, disallowance of a formal claim for 
compensation for the reason that the service-connected 
disability is not compensable in degree, prior disallowance 
of a claim for compensation or pension by a retired member of 
a uniformed service due to receipt of retired pay, or prior 
disallowance of pension on the basis that the disability was 
not permanently disabling.  38 C.F.R. § 3.157(b) (2000).  In 
this case, the effective date for a claim for increase is not 
at issue and there was no adjudication of the type required 
by 38 C.F.R. § 3.157(b).  Thus, in the absence of fulfillment 
of the requirements of 38 C.F.R. § 3.157(b), application of 
38 C.F.R. § 3.157(b)(1) is not appropriate.

I.  Lumbar Disc Disease at L4-5

The claim upon which this appeal for an earlier effective 
date is based stems from a grant of service connection made 
by the RO upon a finding of CUE in an earlier rating 
decision.  The claim that was the jurisdictional basis for 
the March 1980 decision in which the RO later found CUE was 
filed December 17, 1979, thus that date is the appropriate 
effective date under the regulations.  See 38 C.F.R. 
§ 3.400(k).  The veteran separated from service in December 
1967, and his original claim was not received within one year 
from the date the veteran was separated from active service.  
The record demonstrates, and the veteran and his 
representative have acknowledged, that the initial claim for 
back problems was filed in December 1979.  It was decided by 
the RO in the July 1997 rating decision that the RO erred in 
not granting service connection in March 1980.  Thus, the 
regulation requires that the effective date of the grant of 
service connection be the date of receipt of the claim, 
December 17, 1979, or the date entitlement arose, whichever 
is later.  While the veteran urges that his record 
demonstrates manifestations of his now service-connected 
lumbar disc disease since service, owing to the date of his 
claim, application of 38 C.F.R. § 3.400 precludes a finding 
of an effective date prior to December 17, 1979.  

II.  PTSD

As noted above, the RO first denied service connection for a 
nervous disorder in a March 1980 rating decision that the 
veteran did not appeal.  However, there is no evidence that 
PTSD was specifically denied at that time.  Thus, the 
veteran's claim for service connection for PTSD, received in 
October 1996, is a new claim.  Specifically, the Board finds 
that more recent application to be a new claim because there 
is no prior evidence of a diagnosis of PTSD of record.  
Generally, a newly diagnosed disorder, for which there has 
been no previous consideration, constitutes a new claim.  
Ephraim v. Brown, 82 F.3d 399, 401 (Fed. Cir. 1996); Ashford 
v. Brown, 10 Vet. App. 120, 123 (1997).  Therefore, because 
the October 1996 application constitutes a new claim for 
service connection for PTSD, the effective date for the award 
of PTSD is the later of the date of receipt of the claim or 
the date entitlement arose.   38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  Thus, the effective date of the award of 
service connection for PTSD must be the date of claim in this 
case, or October 9, 1996, the date assigned by the RO.

Further, to the extent that the October 1996 application 
could be construed as a reopened claim, the relevant legal 
provisions would still not afford the veteran an earlier date 
as the date of claim would continue to govern under the facts 
of this case.  See 38 C.F.R. § 3.400(q)(1)(ii),(r).  The 
veteran separated from service in December 1967, and his 
original claim was not received within one year from the date 
the veteran was separated from active service.  The record 
demonstrates, and the veteran and his representative have 
acknowledged, that the initial claim for nervous or mental 
problems was filed in December 1979.  The veteran did not 
perfect an appeal of that decision, and it became final.  
Thus, the regulation would require that the effective date of 
the grant of service connection be the date of receipt of the 
new claim or the date entitlement arose, whichever is later.  

The Board acknowledges the veteran's argument that since the 
record demonstrates manifestations of the same mental 
disorder since service, then the effective date of service 
connection for PTSD should go back to service.  However, 
application of the governing legal criteria to the facts of 
this case, precludes a finding of an effective date for 
service connection for PTSD prior to October 9, 1996, the 
date of the claim in this case.  

III.  Conclusion

The veteran has not presented any additional evidence or 
argument which would warrant the assignment of an earlier 
effective date under the criteria set forth at 38 C.F.R. 
§ 3.400 for service connection for lumbar disc disease at L4-
5 or PTSD.  Where the law and not the evidence is 
dispositive, the appeal must be terminated or denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  As such, the Board 
concludes that there is no basis in the record to support the 
claim for an effective date earlier than December 17, 1979, 
for the grant of service connection for lumbar disc disease 
at L4-5, or to support the claim for an effective date 
earlier than October 9, 1996, for the grant of service 
connection for PTSD, and the appeal for those benefits is 
denied.  


ORDER

An effective date earlier than December 17, 1979, for the 
award of service connection for lumbar disc disease at L4-5 
is denied.  

An effective date earlier than October 9, 1996, for the award 
of service connection for post-traumatic stress disorder is 
denied.  


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 

